Citation Nr: 0930506	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for an acquired psychiatric disorder to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which declined to reopen service connection for 
PTSD. 

There was a prior final decision on this matter.  Thus, 
before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been received in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
service connection for an acquired psychiatric disorder to 
include PTSD; and the Veteran did not appeal that decision.

2.  Some of the additional evidence received since the 
September 1994 rating decision does relate to an 
unestablished fact of a diagnosis of an acquired psychiatric 
disorder that is necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD, and raises a reasonable possibility of 
substantiating the claim.
 



CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision that denied 
service connection for an acquired psychiatric disorder to 
include PTSD became final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The evidence received since the September 1994 rating 
decision is new and material; and the requirements to reopen 
service connection for an acquired psychiatric disorder to 
include PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision to the extent of 
reopening the claim for service connection, further 
assistance is unnecessary to aid the appellant in 
substantiating the reopening claim on appeal.  

The underlying claim for service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder shall be remanded to the RO; any deficiencies as to 
notice on the underlying claim shall be addressed by the RO 
at that time.  In this connection, there are no service 
personnel records on file except for copies of DD Form 214, 
and the RO has reported that these records were lost or 
missing and not available.  The RO requested the National 
Personnel Records Center (NPRC) to provide these records, and 
NPRC responded that the standard source documents were not 
available.  

In cases where the veteran's service treatment records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case; 
and the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For 
these reasons the Board concludes the VA's heightened duty to 
assist the veteran is satisfied for purposes of the decision 
below.




II.  Claim to Reopen Based on New and Material Evidence
 
The Veteran's underlying claim is that he is entitled to 
service connection for an acquired psychiatric disorder to 
include PTSD.  Prior to the current claim on appeal, the RO 
previously denied service connection for an acquired 
psychiatric disorder to include PTSD in an September 1994 
rating decision.  In connection with that decision, the RO 
notified the Veteran of his appellate rights in a September 
1994 letter.  

The Veteran did not file a notice of disagreement with that 
decision to initiate an appeal.  See 38 C.F.R. §§ 20.302 
(2008).  Therefore, the September 1994 rating decision became 
final as to the issue of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

Evidence received subsequent to the September 1994 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's September 1994 rating decision.  

The evidence available at the time of the September 1994 
rating decision included a DD Form 214, service treatment 
(medical) records, and the report of VA examination in August 
1994.  The Veteran had also submitted a statement that 
included an enumeration of several incidents during service 
that he claimed as stressors.   

The DD Form 214 shows that the Veteran served in Korea and 
Japan, as reflected in the award of the Korean Service Medal 
with five Bronze service stars and the Occupation Medal 
(Japan).  The DD Form 214 contains no indications that the 
Veteran engaged in combat with the enemy.  The Veteran's most 
significant duty assignment was with the 517th Transportation 
Cargo Company, Fort Jay, New York.  The Veteran's specialty 
was light truck driver.

Medical records included service treatment records, which 
contained no indication of any combat-related injuries, or 
treatment for psychiatric symptomatology referable to PTSD or 
to other acquired psychiatric disorder.  The report of the 
August 1994 VA examination report shows that the Veteran was 
examined for the evaluation of the claimed PTSD.  At the 
conclusion of the report the Axis I impression was alcohol 
dependence, in partial remission.  The Axis II impression was 
past history indicative of a personality disorder with some 
anti-social personality traits.

In the September 1994 rating decision the RO denied service 
connection for an acquired psychiatric disorder to include 
PTSD based essentially on its determination that there were 
no service treatment records of treatment for PTSD or an 
acquired psychiatric disorder, and there was no pertinent 
diagnosis at the time of the August 1994 VA examination.  The 
RO further determined that there was no corroboration of the 
claimed in-service stressful events.  The RO also determined 
that there was no diagnosis of PTSD.
 
Based on the foregoing, the evidence that was missing at the 
time of the last final decision on the matter, and necessary 
to reopen the claim, would be any new evidence addressing 
whether there was a current diagnosis of an acquired 
psychiatric disorder to include PTSD, which was etiologically 
related to service on any basis, to include as claimed, due 
to the claimed in-service stressors.  

Of course, in the absence of proof of a present acquired 
psychiatric disability, there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus in this case, the most significant evidence missing in 
September 1994 was evidence of a diagnosis of an acquired 
psychiatric disorder to include PTSD.   

Notably, the August 1994 VA examination report contained 
diagnostic impressions of alcohol dependence and of a 
personality disorder; however, these conditions are not the 
type for which service connection may be granted.  First, the 
United States Court of Appeals for the Federal Circuit has 
held that 38 U.S.C.A. § 1110 precludes compensation for 
primary alcohol abuse disabilities and secondary disabilities 
that result from primary alcohol abuse, but on the other 
hand, does permit compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), rehearing denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc order).  The evidence at the time of the 
last final decision did not show that any alcohol dependence 
was secondary to a service-connected disability.  Second, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Winn v. 
Brown, 
8 Vet. App. 510 (1996).  

In sum, evidence missing at the time of the last final 
decision that would be material in this case-that is, 
evidence relating to an unestablished fact necessary to 
substantiate the claim-would be medical evidence of an 
acquired psychiatric disorder (to include PTSD); and if 
present, then competent evidence showing that the disorder 
was etiologically related to service.  

In the specific case of PTSD, material evidence would be 
competent evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred (to include evidence that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat).  See 38 C.F.R. § 3.304(f).  

None of this was present at the time of the last final 
September 1994 decision on the matter.  In evaluating 
evidence received since September 1994, such material 
evidence, if new, that is, not previously submitted or 
redundant of evidence available at the time of the last final 
decision, would meet the criteria to reopen the Veteran's 
claim.   

The evidence received after the September 1994 rating 
decision includes VA medical evidence showing a diagnosis of 
an acquired psychiatric disorder.  A current acquired 
psychiatric disorder is shown in the report of a March 2007 
VA examination.  In March 2007, after examining the Veteran, 
the VA examiner concluded with a diagnosis of chronic 
adjustment disorder with mixed anxiety and depression, which 
is an acquired psychiatric disorder.  

This evidence is material to the decision because, when 
considered with previous evidence of record, it relates to a 
previously unestablished fact necessary to substantiate the 
claim-the presence of an acquired psychiatric disorder (one 
for which VA allows entitlement to service connection).  38 
C.F.R. § 3.156 (2008).  Previously at the time of the last 
final decision, there was no diagnosis of an acquired 
psychiatric disorder for which VA regulations allow the grant 
of service connection.  As such, this evidence of an acquired 
psychiatric disorder is also "new evidence." 

In short, review of the record shows that since the last 
final decision in September 1994 the claims file has received 
new and material evidence.  Thus some of the evidence 
received after the September 1994 rating decision is new and 
material, and serves to reopen the claim for service 
connection for an acquired psychiatric disorder to include 
PTSD; therefore, the appellant's claim of entitlement to 
service connection for that disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

On reopening the Veteran's claim, as explained in the remand 
below, additional development by the RO is necessary before 
the Board can adjudicate the claim for service connection on 
the merits.  


ORDER

New and material evidence has been received to reopen service 
connection for an acquired psychiatric disorder, to include 
PTSD; to that extent, the claim to reopen is granted. 
 
 
REMAND

In light of the Board's decision to reopen service connection 
for an acquired psychiatric disorder, to include PTSD, a 
remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate 
service connection on the merits.  

Also, a preliminary review of the record indicates that the 
claim for service connection requires additional development 
prior to adjudication on the merits.  Other than copies of DD 
Form 214, the Veteran's service personnel records are 
missing.  On request to NPRC to provide them, NPRC has 
reported that the records are unavailable.  The RO should 
take any additional necessary steps to obtain such 
potentially available records in Federal custody.  38 C.F.R. 
§ 3.159(c)(2).

When a claimant makes a claim for a specific psychiatric 
disorder, such as here with the claim of PTSD, he is 
fundamentally seeking service connection for disability 
manifested by psychiatric symptoms, regardless of how those 
symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  The report of a July 2007 VA 
examination includes a diagnosis of chronic adjustment 
disorder with mixed anxiety and depression.  The report shows 
that the Veteran also had some PTSD related symptoms, but did 
not meet the DSM IV criteria for a diagnosis of PTSD.  

The Veteran has reported experiencing stressful incidents in 
service.  Some of claimed experiences were associated with 
duties while driving trucks during his assignment to the 
Quartermaster Corps in Korea.  He asserted that these 
experiences caused his claimed psychiatric disorder.  He has 
asserted that he was involved in grave registration and was 
required to collect and transport dead American soldiers; and 
that he witnessed dead North Korean soldiers and civilians.  
He claimed that these stressors resulted in his current 
psychiatric disorder.  

The Veteran's DD Form 214 shows that his duty assignments 
included the 517th Transport Cargo Company, and that his 
specialty was a truck driver.  Such assignment and specialty 
in Korea during the Korean Conflict would be consistent with 
the Veteran's credible description of duties and the claimed 
stressor incidents;  therefore, the Board finds as verified 
the veteran's statements regarding the stressors associated 
with those duties, and accepts his reported stressors 
regarding witnessing dead American soldiers, North Korean 
soldiers, and civilians.  The occurrence of these 
specifically claimed in-service stressors are established.  
38 C.F.R. § 3.304(f).  Thus there is competent evidence of a 
current disorder, chronic adjustment disorder with mixed 
anxiety and depression; and evidence of an in-service 
occurrence of psychiatric stressors that may be associated 
with the current disorder.  

On remand, the RO/AMC should obtain a medical opinion as to 
the likely etiology of any current psychiatric disorder.  At 
this examination, the claims file should be made available to 
a VA examiner (preferably, if possible, the same examiner who 
performed the July 2007 examination) for the purpose of 
determining the likely etiology of any currently diagnosed 
psychiatric disability.  The RO/AMC should request that the 
examiner provide opinions indicating whether it is at least 
as likely as not that: any chronic acquired psychiatric 
disability diagnosed began during service or was permanently 
worsened during service; or, in the case of a personality 
disorder, was the result of a superimposed injury or disease; 
or, in the case of a psychosis, become manifested to a 
compensable degree within one year of separation from active 
duty.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder is REMANDED for the following action:

1.  If the examiner who conducted the 
March 2007 VA examination for mental 
disorders is available, provide the 
relevant evidence in the claims file to 
him for the purpose of obtaining an 
opinion as to the likely cause of any 
current psychiatric disorder.  

That examiner should review the evidence 
(and if deemed necessary, reexamine the 
Veteran performing all necessary studies), 
and, for any chronic psychiatric 
disability diagnosed, should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater 
disability (is at least as likely as not) 
that: 

(i) in the case of an acquired 
psychiatric disorder, the disability 
began or was permanently worsened 
during service; or 

(ii) in the case of a personality 
disorder, was the result of a 
superimposed injury or disease; or 

(iii) in the case of a psychosis, 
become manifested to a compensable 
degree within one year of separation 
from active duty.  
  
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current acquired 
psychiatric disability to service.  In 
this connection the examiner should 
comment on prior histories of personality 
disorder and alcohol dependence as they 
may relate etiologically to any acquired 
psychiatric disorder diagnosed.  That is, 
comment as to whether these histories may 
have resulted in the currently diagnosed 
psychiatric disorder.

If the original examiner from the March 
2007 VA examination is not available, then 
the RO/AMC should in the alternative 
arrange for another mental disorders 
examiner to both review the claims file 
and examine the Veteran, to accomplish the 
above requested action including the 
requested opinion.  If such examination is 
necessary, then all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed.  

2.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal.  If a 
benefit sought is not granted, issue the 
veteran and his representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


